                         Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 1 of 11
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District
                                                 __________        of Pennsylvania
                                                              District of __________

                  United States of America                         )
                             v.                                    )
                      Thomas Flynn, Jr.
                                                                   )      Case No.
                                                                   )                  20-MJ-1863
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               8/14/2019 and 9/22/2020          in the county of                Bucks            in the
      Eastern          District of         Pennsylvania        , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 2252(a)(2) and (b)(1)               Receipt of a visual depiction of a minor engaged in sexually explicit conduct

18 U.S.C. § 2252(a)(4)(B) and (b)               Possession of and access with intent to view a visual depiction of a minor
(2)                                             engaged in sexually explicit conduct




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                              /s/ Stefanie Snyder
                                                                                              Complainant’s signature

                                                                                     Stefanie Snyder, Special Agent, HSI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             11/16/2020             2:14 p.m.                                   /s/ The Honorable Timothy R. Rice
                                                                                                 Judge’s signature

City and state:                         Philadelphia, PA                               The Honorable Timothy R. Rice
                                                                                               Printed name and title
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 2 of 11




                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Stefanie Snyder, a Special Agent with Homeland Security Investigations (“HSI”),

being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      I am a Special Agent with the Department of Homeland Security (“DHS”),

Immigration and Customs Enforcement, HSI, assigned to the Special Agent in Charge in

Philadelphia, PA, and I have been so employed since 2003. As part of my daily duties as an HSI

agent, I investigate criminal violations pertaining to the illegal production, distribution, receipt

and possession of child pornography, in violation of 18 U.S.C. §§ 2252(a).       I have had the

opportunity to observe and review numerous examples of child pornography (as defined in 18

U.S.C. § 2256) in all forms of media, including computer media. I have also participated in the

execution of numerous search warrants, a number of which have involved child exploitation

and/or child pornography offenses.

       2.      This Affidavit is made in support of a criminal complaint charging Thomas J.

FLYNN, Jr. (“FLYNN”) with: (1) 18 U.S.C. § 2252(a)(2) and (b)(1) (receipt and distribution of

a visual depiction of a minor engaged in sexually explicit conduct); and (2) 18 U.S.C.

§ 2252(a)(4)(B) and (b)(2) (possession of and access with intent to view a visual depiction of a

minor engaged in sexually explicit conduct).

       3.      I am familiar with the information contained in this Affidavit based upon the

investigation I have conducted, information provided by other law enforcement officers who

have engaged in numerous investigations involving child exploitation, and information from

other witnesses.
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 3 of 11




       4.      Because this Affidavit is being submitted for the limited purpose of demonstrating

probable cause in support of the attached criminal complaint, I have not included each and every

fact known to me concerning this investigation. I have set forth only those facts that I believe

are necessary to establish probable cause for the arrest of FLYNN.

                                  STATUTORY AUTHORITY

       5.      As noted above, this investigation concerns alleged violations of the following:

               a.      Title 18, United States Code, Sections 2252(a)(2) and (b)(1) prohibit any

person from knowingly receiving or distributing, or attempting or conspiring to receive or

distribute, any visual depiction using any means or facility of interstate or foreign commerce, or

that has been mailed or shipped or transported in or affecting interstate or foreign commerce, or

which contains materials which have been mailed or so shipped or transported, by any means

including by computer, or knowingly reproducing any visual depiction for distribution using any

means or facility of interstate or foreign commerce, in or affecting interstate or foreign

commerce or through the mails, if the production of such visual depiction involved the use of a

minor engaging in sexually explicit conduct and such visual depiction is of such conduct.

               b.      Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2) prohibit

any person from knowingly possessing or accessing with the intent to view, or attempting or

conspiring to possess or access with the intent to view, one or more books, magazines,

periodicals, films, video tapes, or other matter which contain any visual depiction that has been

mailed, or has been shipped or transported using any means or facility of interstate or foreign

commerce, in or affecting interstate or foreign commerce, or which was produced using

materials which have been mailed or so shipped or transported, by any means including by
            Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 4 of 11




computer, if the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct, and such visual depiction is of such conduct.

                        BACKGROUND OF THE INVESTIGATION

       6.      Kik Messenger (“Kik”) is a mobile application designed for chatting or

messaging, which is owned and operated by Kik Interactive, Inc. Once the application is

downloaded and installed, the user is prompted to create an account and username. The user also

creates a display name, which is a name that other users see when transmitting messages back

and forth. Once the user has created an account, the user is able to locate other users via a search

feature. While messaging, users can then send each other text messages, images, and videos.

       7.      On May 8, 2020, Australian Federal Police (“AFP”) arrested and charged Grant

HARDEN (“HARDEN”) (date of birth: September 4, 1990; Snapchat username: baddado3; Kik

username: picsyo3; email: ce20000@yahoo.com) with multiple child exploitation offenses in

relation to an ongoing child exploitation operation. Analysis of electronic devices belonging to

HARDEN revealed that he engaged in sexually explicit conversations, focusing on child

exploitation, with Kik user TF198706.

       8.      HSI Philadelphia obtained a video file made by HSI agents in Australia, showing

the filming of the examination of HARDEN’s cell phone. In this video, the Kik application on

HARDEN’s cell phone is opened, and a chat conversation with the account user TF198706 (who

had the display name “TOM”) is shown. The video shows the initiation of the conversation on

August 4, 2019, through the conclusion of the conversation on August 6, 2019. The relevant

content of this conversation is described below.

       9.      The following is a summary of the Kik communication between HARDEN and

TF198706:
Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 5 of 11




 Between August 4-6, 2019:

 On August 4, 2019, HARDEN sends an image of Child Sexual Abuse Material
 (“CSAM”), which was identified as depicting HARDEN’s minor son, to
 TF198706. The image is of a naked boy, with an adult male touching the boy’s
 penis.

 In response, TF198706 replies, “Holy shit he’s perfect!!!! Is mum home??”

 Also on August 4, 2019, HARDEN sends a video of himself masturbating, and
 the identified child sitting on the lounge in the background.

 TF198706 replies, “So fucking hot man. Amazing!, He didn’t want to be jacked
 off?”

 HARDEN replies, “[W]ish I had more time[.]”

 HARDEN discusses he needs to leave and go to soccer.

 On August 4, 2019, HARDEN sends a video of the child identified as his son,
 who is naked, in between the legs of an adult male, masturbating his erect penis,
 and the accused ejaculates onto his stomach.

 TF198706 replies, “That’s amazing!!! I love how it shocked him. So worth being
 late lol.”

 HARDEN responds, “Yeah misses wasn’t happy[.]”

 TF198706 replies, “It was worth it[.]”

 HARDEN then responds, “Wish he sucked it[.]”

 TF198706 replies, “Same that would be amazing! Maybe next time. Taking a
 shower with him?”

 HARDEN and TF198706 then discuss that TF198706 is at work and not “with
 yours.”

 On August 4, 2019, at 8:53 p.m. AEST (which is August 4, 2019, at 6:53 a.m.
 EST), TF198706 replies, in response to HARDEN’s query, “you with yours,”
 “Nope still at work. It 6:54 am[.]”

 TF198706 then writes, “Is your boy around to use?”

 HARDEN replies, “Asleep, Jerked him to orgasm before he fell asleep.”

 TF198706 writes, “I’m so horny too. I can’t wait to use my bitch boy tonight.”
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 6 of 11




               HARDEN and TF198706 discuss how TF198706 is going to sexually abuse the
               boy he has.

               TF198706 writes, “Yeah. He’s starting to like the taste[.]”

               TF198706 further states, “You going to give more sleeping pills to your boy[.]”

               HARDEN replies, “Yeah I’ll have too[.]”

               TF198706 writes about how “his boy” is a friend’s child, whom he goes over to
               babysit, as “his parents are doing a run for charity.”

               HARDEN writes, “So you can abuse their son[.]”

               TF198706 replies, “Yes!!!! They are gone for at least 4 hours, So for at least 2
               hours he’ll be screaming and crying[.]”

               TF198706 further writes that he buys an Avengers toy from Walmart, shows the
               child the toy, and then tells him, “I say if you want this you know what to do. He
               strips and pulls my dick out and sucks it[.]”

               HARDEN and TF198706 further discuss the sexual abuse of the child in
               TF198706’s care.

               HARDEN asks for a picture of the child.

               TF198706 sends an image of a four-to-seven year-old boy wearing shorts and a
               shirt.

               On August 5, 2019, at around 2:12 a.m. AEST (which is August 4, 2019, at
               around 12:12 p.m. EST), HARDEN sends five videos of child exploitation
               material to TF198706, including one video of a toddler who has his hands tied
               together forcing his legs wide open.

               TF198706 replies, “Nice!!! Anything younger? Lol Amazing!!! God I wish it
               keep going!! I should tie up my boy!”

               TF198706 and HARDEN further discuss sexually abusing children.

       9.      I have reviewed the videos sent from HARDEN to TF198706 in the aforementioned Kik

exchange, and I have confirmed that these videos constitute child exploitation material in

violation of federal law.
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 7 of 11




       10.       On May 17, 2020, an HSI Special Agent in the Australia office submitted DHS

Summons No. 0J-20-249 to MediaLab, Inc., requesting basic subscriber information on

TF198706. MediaLab, Inc. is a holding company that recently acquired Kik.

       11.       On June 29, 2020, MediaLab, Inc., provided the following response – Username:

TF198706; First Name: “Tom”; Last Name: “.”; Email: tf198706@gmail.com; Activity IPs:

173.39.52.159, 98.114.140.71.

       12.       On July 19, 2020, the HSI Special Agent in the Australia office submitted DHS

Summons No. 0J-20-340 to MCI Communications Services (d/b/a Verizon Business), requesting

subscriber information on the IP addresses 173.59.52.159 and 98.114.140.71.

       13.       On July 21, 2020, Verizon Business provided the following information – Target

IPs: 173.59.52.159 and 98.114.140.71; Customer Name: Josh Buittner; Address: 1652 Bluebird

Dr, Apt B, Lower Makefield, PA 19067; Phone: 215-666-1118; Email: Jbuittner@msn.com.

       14.       The address 1652B Bluebird Drive in Lower Makefield, PA is also found in

“Google Maps” as 1652B Bluebird Drive in Yardley, PA. Both addresses correspond to the

same location.

       15.       A search of public access databases shows that Thomas FLYNN, Jr. (date of

birth: October 16, 1987) is listed as an associate of Buittner, and lives at 1652B Bluebird Drive.

The initials for FLYNN would be “TF,” and his year of birth is 1987, both corresponding with

the username TF198706.

       16.       A search of Pennsylvania Department of Transportation (“PennDOT”) records

shows a Pennsylvania Driver’s License for FLYNN with the address 1652B Bluebird Drive,

Yardley, PA 19067.
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 8 of 11




       17.     A Google Search of “TF198706” produced a YouTube channel under username

TF198706 that had posted 19 videos in 2012. The videos are images of young men doing

acrobatics at a gymnastics gym. In the videos, the men are heard conversing with the person

filming, and calling the person “Tom.” In one video, the person filming hands the device to

another person and is then in the video. A screenshot of this person, “Tom,” was compared to

the DMV photo of FLYNN. Based on my review of the images, I believe them to be the same

person. Accordingly, based on my training, experience, and the facts gleaned through this

investigation, I have probable cause to believe, therefore, that FLYNN was using the username

TF198706 on Kik, and thus received the child exploitation material on August 4, 2019.

       18.     An administrative summons issued to Google resulted in the following subscriber

records for the TF198706@gmail.com account – Name: Tom Flynn; created on September 28,

2008; SMS: 267-879-9577; Last Logins: December 13, 2019, at 21:36 UTC (4:36 p.m. EST); IP

Address on December 13, 2019, 21:36 UTC (4:36 p.m. EST): 173.59.52.159.

       19.     The IP address last used to log in to the TF198706@gmail.com account on

December 13, 2019 is the same IP address that the Kik user TF198706 – whom I believe to be

FLYNN – used during the chats with HARDEN, in which child pornography was received by

TF198706.

       20.     On August 14, 2020, the Honorable Marilyn Heffley, U.S. Magistrate Judge for

the Eastern District of Pennsylvania, issued a search warrant for the residence at 1652B Bluebird

Drive, Yardley PA in Crim. Case No. 20-MJ-1365. Law enforcement executed this warrant on

August 18, 2020. During the execution of the warrant, agents located a Samsung cellular

telephone belonging to FLYNN. The phone was searched pursuant to the search warrant, and

among the evidence found on the phone was a Dropbox, Inc. (“Dropbox”) account registered to
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 9 of 11




the email address TF198706@gmail.com, which belongs to FLYNN. Within the Dropbox

application on the phone, agents observed multiple files of child exploitation material. One of

these files was dated “3 months ago,” which I viewed. This file was an image that depicted a

prepubescent boy laying on a couch with his penis exposed and his hands on his penis. 1

       21.     On August 18, 2020, a preservation request was sent to Dropbox, asking that all

records and content associated with the account TF198706@gmail.com remain preserved.

Dropbox confirmed receipt of the request and preserved the content.

       22.     On August 26, 2020, the Honorable Timothy R. Rice, U.S. Magistrate Judge for

the Eastern District of Pennsylvania, signed a search warrant under case number 20-MJ-1430,

authorizing the search of the Dropbox account associated with TF198706@gmail.com,

belonging to FLYNN. On August 27, 2020, I served this search warrant on Dropbox via their

law enforcement contact and received confirmation of their receipt.

       23.     On September 22, 2020, I received the information requested from Dropbox.

This included the files stored in this Dropbox account, as well as subscriber information for the

account. The following account information was received:

               User ID:172877327
               Full Name: Tom Flynn
               Email address: tf198706@gmail.com
               Account Creation Date: 2013-05-15 06:22:27 UTC (2:22 a.m. EST)
               Account Status: Active
               Billing Activity: No information available



       1
          At the time of the review of FLYNN’s cell phone, the phone was placed into airplane
mode, preventing the phone from accessing the wireless network or any Internet so that changes
were not made to the content of the phone at the time of the seizure. Because the phone could not
connect to the wireless network or the Internet, agents were only able to view files saved in the
Dropbox application located on the cellular phone, not any of the files stored on the Dropbox cloud
storage. In order to view the files contained in the Dropbox account and the Dropbox cloud
storage, a search warrant for the Dropbox material was obtained.
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 10 of 11




       24.     I viewed the files in the Dropbox storage account. There were a total of 61 files

in this account. I confirmed that there were 28 unique videos of child exploitation material, in

violation of federal law, with a total run time of 2 hours, 11 minutes, and 58 seconds. Four of

these videos contained images of adults having sexual contact with infants and toddlers. There

were also 12 images and 21 videos that are age-difficult and could be child exploitation material,

but it is not clear if one of the individuals involved in the sex act is undeniably a minor. These

videos totaled 50 minutes and 3 seconds of video.

       25.     The following files are some of the videos described in paragraph 24, with a

specific description of the content of the video files:

       remote44810b4400000014.mov              Video of a prepubescent boy performing oral sex on

                                               an adult male

       CuteB3JPGVideo.avi                      Video of two prepubescent boys in which one is

                                               performing oral sex on the other

       [MB] [Anal] from above.AVI              Video of a prepubescent child being anally raped by

                                               an adult male

       remote5260d405000001cb.mov              Toddler boy being anally raped by an adult male

       remote52181cc2000002ee.mov              Infant/toddler boy being anally raped by an adult

                                               male

       remote52181cc20000037d.mov               Infant/toddler boy being anally raped by an adult

                                               male

       remote52181cc2000002c4.mov              Compilation video of infants and toddlers being

                                               anally and orally raped by adult men
             Case 2:20-mj-01863 Document 1 Filed 11/16/20 Page 11 of 11




                                        CONCLUSION


       25.     Based upon the information above, I respectfully submit that there is probable cause to believe

that Thomas J. FLYNN, Jr. did receive and possess child pornography, in violation of Title 18

U.S.C. Section 2252.

       26.     Therefore, I respectfully request that the attached arrest warrant be issued

authorizing FLYNN’s arrest.



                                                          /s/ Stefanie Snyder________
                                                          STEFANIE SNYDER
                                                          Special Agent, Homeland Security
                                                          Investigations

SWORN TO AND SUBSCRIBED
BEFORE ME THIS ___ 16 TH DAY
OF November, 2020.        2:14 p.m.

/s/ Honorable Timothy R. Rice
_______________________________________
HONORABLE TIMOTHY R. RICE
United States Magistrate Judge
